·•




                        IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 NORTHERN DIVISION
                                   4:21-cv-00097-FL


     Lillie Brown Clark,
     as the Administrator for the
     Estate of Andrew Brown, Jr.,

           Plaintiff,

     Investigator Daniel Meads;
     Deputy Sheriff II Robert Morgan;
     Cpl. Aaron Lewellyn;
     Lt. Steven Judd;
     Sgt. Michael Swindell;
     Sgt. Kenneth Bishop;
     Sgt. Joel Lunsford;
     Sheriff Tommy S. Wooten, II;
     Sheriff Doug Doughtie;
     John and Jane Doe 1-20;
     ABC corporation 1-4, unknown .
     Sureties Bonding companies
     for Tommy S. Wooten, II,
     and Doug Doughtie.

           Defendants.



                                          ORDER

           Upon consideration of counsel's motion for leave to file manually, this Court
     hereby finds the following:

        1. Plaintiff's Counsel is admitted to practice in the Eastern District of North
           Carolina.



              Case 4:21-cv-00097-FL Document 13 Filed 07/21/21 Page 1 of 2
..   '




         i.   Plaintiff has provided notice that he is successfully scheduled to attend
              CMJECF Training on August 25, 2021.
         3. The exception request for attorney to be permitted leave to file manually is to
              allow attorney time to become a filing user.


         THEREFORE, it is hereby so ordered that counsel is permitted to file all
         notices and motions manually until counsel has completed CMJECF Training.



                       21st
              This the _ _ _ day of JULY, 2021.




                                              U.S. District Judge Louise Wood Flanagan




                  Case 4:21-cv-00097-FL Document 13 Filed 07/21/21 Page 2 of 2
